Citation Nr: 1218675	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  09-23 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for fecal leakage, bilateral fissures and external hemorrhoids, claimed as secondary to service-connected irritable bowel syndrome (IBS) with ulcerative colitis.

2.  Entitlement to a disability rating in excess of 60 percent for service-connected IBS with ulcerative colitis.

3.  Entitlement to a total rating based on individual unemployment (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to March 1981 and from October 1983 to May 1992, including combat service in the Southwest Asia theater of operations during the Persian Gulf War, and his decorations include the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In August 2011, the Veteran testified at a travel board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with his claims folder.

The United States Court of Appeals for Veterans Claims (Court) has held that a claim for TDIU is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Board finds that the Veteran has testified that he is unemployable due to his service-connected IBS with ulcerative colitis at his hearing in August 2011.  Therefore, TDIU is part of the increased evaluation claim currently before the Board and must be adjudicated as such.  As such, the Board as characterized the issues as indicated above.

At his travel board hearing in August 2011 before the undersigned, the Veteran also raised a claim of entitlement to service connection for erectile dysfunction.  The Veteran's claim is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is required in this case as it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2011).  

During his August 2011 hearing, the Veteran testified that he had undergone recent treatment, including surgeries in February and April 2010, for his service-connected IBS with ulcerative colitis.  He reported that the surgeries were conducted at a private facility.  A review of the claims file reveals that the most recent VA treatment records of record are dated in August 2007.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, because these records are not available via Virtual VA, attempts must be made to obtain and associate with the claims file copies of all VA records subsequent August 2007, and, after securing appropriate authorization, attempts must be made to obtain the records of the Veteran's surgical treatment at the private facility in February and April 2010.

The Veteran asserts that he is entitled to service connection for fecal leakage, bilateral fissures and external hemorrhoids secondary to his service-connected IBS with ulcerative colitis.  Although the April 2008 VA examiner indicated that physical examination revealed evidence of fecal leakage, small bilateral fissures and external hemorrhoids, he did not offer an opinion as to whether these were distinct disabilities rather than symptoms of the Veteran's service-connected IBS with ulcerative colitis.  Nor did the examiner provide any etiological opinion with regard to these disabilities.  The Board therefore finds that he should be provided another VA examination.

During his August 2011 hearing, the Veteran also asserted that the symptoms of both his service-connected fibromyalgia and posttraumatic stress disorder (PTSD) had worsened during the pendency of his appeal, which the Board interprets as informal claims seeking entitlement to higher ratings for these conditions.  See 38 C.F.R. § 3.155 (2011). When a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The claims of entitlement to increased disability ratings for the Veteran's service-connected fibromyalgia and PTSD could significantly impact his current appeal for TDIU.  The Board therefore finds these issues to be inextricably intertwined.

The most recent VA examination evaluating the Veteran's service-connected fibromyalgia was performed in May 2000 and the most recent VA examination evaluating his service-connected PTSD was performed in June 2005.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of such disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  The Veteran should be provided VA examinations to assess the current severity of these service-connected disabilities.  

Finally, at the August 2011 hearing, the Veteran testified that his service-connected IBS with ulcerative colitis alone, without consideration of his other service-connected disabilities, prevents him from securing a substantially gainful occupation.  Although the Veteran has been afforded VA examinations, to include a an April 2008 examination to evaluate his IBS, the Board notes that he has testified that his condition has worsened since that time and that the April 2008 examiner specifically noted that there were no medical reports to review in conjunction with the examination.  Moreover, there is no evidence that any VA examiner has offered an opinion as to the impact of the Veteran's service-connected disabilities, solely or in aggregate, on his ability to secure or follow a substantially gainful occupation.  Therefore, the Board finds that the record does not contain sufficient medical evidence for VA to adjudicate the TDIU claim.  The Veteran should be provided another examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  VA should obtain all VA treatment records from August 2007 to the present, and associate the records with the Veteran's claims file.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment, any relevant medical records, to expressly include his February 2010 and April 2010 surgical treatment records.  After securing the proper authorizations, VA should obtain all the treatment records from all the sources listed by the Veteran which are not already on file.  

3.  Notify the Veteran that he may submit lay statements from himself, as well as from individuals who have first-hand knowledge of his symptoms of irritable bowel syndrome with ulcerative colitis and his gastrointestinal impairment.  Also invite him to submit medical and hospitalization records, medical statements, and any other lay or medical evidence showing evidence of his unemployability.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate VA examination to determine the current nature and etiology of any fecal leakage, fissures and/or external hemorrhoids found to be present.  All necessary studies or tests should be accomplished and the examiner should review the evidence in the claims folder, including the April 2008 VA examination report and acknowledge such review in the examination report.  Based on the medical findings and a review of the claims folders, the examiner is requested to offer an opinion as to whether it is at least as likely as not that any fecal leakage, fissures, and/or external hemorrhoids are causally related to, a manifestation of, or aggravated by the Veteran's service-connected IBS with ulcerative colitis.  

A complete rationale for all findings and conclusions must be set forth in a legible report.  

5.  Provide the Veteran with a VA psychiatric examination to evaluate the current nature and severity of his psychiatric disability.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score.  The examiner must discuss the impact of the Veteran's psychiatric disability on his ability to work.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

6.  The Veteran should also be provided an appropriate VA examination to evaluate the current nature and severity of his service-connected fibromyalgia.  The claims folder should be made available and reviewed by the examiner.  Based on the medical findings and a review of the claims file, the examiner must provide accurate and fully descriptive assessments of all clinical findings resulting from the Veteran's fibromyalgia.  All findings and conclusions should be set forth in a legible report.  

7.  Schedule the Veteran for a VA examination in connection with his TDIU claim.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests should be conducted.  The examiner should opine as to whether, without regard to the Veteran's age or the impact of any non service-connected disabilities, it is at least as likely as not that his service-connected IBS with ulcerative colitis alone renders him unable to secure or follow a substantially gainful occupation.  If the examiner determines that the Veteran's service-connected IBS with ulcerative colitis does not solely render him unemployable, he or she should opine as to whether it is at least as likely as not that his service-connected IBS, in aggregate with his other service-connected disabilities, renders him unable to secure or follow a substantially gainful occupation.  All findings and conclusions should be set forth in a legible report.

8.  Then adjudicate the Veteran's claims for increased disability ratings for fibromyalgia and PTSD in the first instance, and readjudicate the Veteran's claims for service connection and for an increased disability rating for IBS with ulcerative colitis and entitlement to a TDIU.  If the issues on appeal remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

